t c memo united_states tax_court raymond b and joan m marvin petitioners v commissioner of internal revenue respondent docket no filed date raymond b marvin pro_se timothy f salel for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioners' jade activity was an activity engaged in for profit within the meaning - - of sec_183 and if so whether petitioners have substantiated the nature and amount of various deductions they claimed on the schedule c attached to their federal_income_tax return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in san diego california when the petition in this case was filed references to petitioner in the singular are to petitioner raymond b marvin during petitioner was employed as an airport shuttle driver and cashier by laurel travel in petitioner received wages from laurel travel in the amount of dollar_figure during petitioner joan m marvin was employed by marriott international in petitioner joan m marvin received wages from marriott international in the amount of dollar_figure petitioner became interested in jade and geology in petitioner does not have a college degree in geology rather petitioner claims to have learned about jade primarily from his stepfather during petitioners were also engaged in an activity named glacial jadeite the jade activity petitioners assert that the jade activity involved consulting researching and developing uses for jade petitioners claim that jade can be used for many purposes including computer chips tanks and bulletproof vests in petitioner began teaching indian tribes in mexico how to identify and mine jade petitioners believe that jade mining can be a source of revenue for these indian tribes petitioners also claim to have consulted with major computer companies the united_states government and high- level officials of the governments of brazil and china regarding the uses of jade petitioner contends that he founded glacial jadeite as a sole_proprietorship in however we are unable to discern whether glacial jadeite is conducted as a sole_proprietorship a partnership or as a joint_venture in the record glacial jadeite is described as a group of associated persons moreover petitioners did not file a schedule c with their and federal_income_tax returns indicating that they operated a sole_proprietorship petitioners have also failed to explain their financial interest in glacial jadeite in fact petitioners have failed to provide any details regarding glacial jadeite's ownership rather petitioners contend that they were consultants to glacial jadeite in petitioners claim that glacial jadeite was involved in many profitable projects during petitioners have failed to as an example petitioners allege that glacial jadeite is involved in the construction of hotels and that the first floor continued q4e- provide reliable evidence that would support these assertions the sole document that petitioners provided is entitled custodial trust contract the document purports to be a contract between glacial jadeite and a company called creative technology alliance cta the contract provides that glacial jadeite will hold in trust for cta dollar_figure million worth of jade and that cta will use the jade as collateral to acquire loans for glacial jadeite petitioners failed to provide documents that describe cta moreover petitioners have not provided any evidence that demonstrates that glacial jadeite possesses dollar_figure million worth of jade or that cta has the ability to secure financing for glacial jadeite petitioners further claim that in accordance with the contract deposits of dollar_figure million and dollar_figure million were placed in an escrow account in orlando florida petitioners failed to present documents that substantiate these alleged deposits petitioners did not maintain formal accounts or books for the jade activity instead petitioners contend that they used their personal checking accounts and credit cards to pay the jade activity's expenses petitioners also failed to provide a ' continued of the hotels will be constructed of black jade and grouted with gold and platinum petitioners also allege that glacial jadeite is involved in the construction of a stadium that will be constructed entirely out of jade petitioners also claim that bill gates of microsoft has offered to purchase glacial jadeite for dollar_figure million - - business plan financial projections and financial statements for the activity on the schedule c attached to their federal_income_tax return petitioners reported a net_loss from glacial jadeite in the amount of dollar_figure on the schedule c petitioners reported no gross_income and claimed substantial deductions for car and truck expenses and rent the return also reflects claimed deductions for insurance office expenses repairs meals and entertainment and miscellaneous expenses included in the rent expense petitioners claimed home_office expenses in the amount of dollar_figure the home_office expense consists of residential lease payments that petitioners made in for the year petitioners reported that the jade activity had gross_receipts of dollar_figure and expenses of dollar_figure petitioners claim that the jade activity had gross_receipts of dollar_figure and expenses of approximately dollar_figure for the year respondent determined that petitioners' jade activity was not an activity engaged in for profit in the alternative respondent determined that petitioners' claimed schedule c expenses were personal expenses and not ordinary and necessary business_expenses sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as - - provided in sec_183 in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 an activity_not_engaged_in_for_profit is any activity for which deductions would not be allowed under sec_162 or under paragraph or of sec_212 see sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the profit standards applicable to sec_212 are the same as those applicable to sec_162 see 893_f2d_656 4th cir affg 91_tc_686 for a taxpayer to deduct expenses of an activity pursuant to sec_162 the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit see sec_183 90_tc_74 - jj - 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not reguired the taxpayer's profit objective must be bona_fide see 91_tc_371 85_tc_557 whether a taxpayer had an actual and honest profit objective is a question of fact to be resolved from all relevant facts and circumstances see 645_f2d_784 9th cir affg tcmemo_1978_202 hulter v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer's statement of intent see beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors that should be considered in determining whether an activity is engaged in with the requisite profit objective the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation --- - that the assets used by the taxpayer may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is determinative these factors are not applicable or appropriate in every case see 86_tc_360 based upon the above factors we find that petitioners did not engage in the jade activity for profit first petitioners did not conduct the jade activity ina businesslike manner petitioners did not maintain formal accounts or books for the jade activity petitioners also failed to present a business plan financial projections and financial statements for the jade activity petitioners' failure to maintain complete and accurate records demonstrates that they failed to take the ordinary care of business people in managing and monitoring their affairs see 90_tc_960 affd without published opinion 899_f2d_18 9th cir --- - petitioners received income from sources other than the jade activity in in petitioner was employed by laurel travel and petitioner joan m marvin was employed by marriott international from these employments in petitioners received wage income in the amount of dollar_figure for the years through petitioners' jade activity consistently generated minimal income and large deductions on the schedule c attached to their federal_income_tax return petitioners reported no income and claimed deductions in the amount of dollar_figure for the year petitioners reported dollar_figure of gross_receipts and dollar_figure of deductions for the year petitioners claim that glacial jadeite had gross_receipts of dollar_figure and expenses in the approximate amount of dollar_figure moreover petitioners’ claims that glacial jadeite is involved in profitable projects is unavailing petitioners have failed to provide reliable documents that substantiate their assertions and we refuse to rely upon petitioner's self-serving testimony see 99_tc_202 87_tc_74 furthermore petitioners have also failed to explain how and to what extent they would financially benefit from these supposed projects lastly petitioners received personal pleasure from the jade activity petitioner's activities provided a source of recreation that satisfied petitioner's personal_interest in jade -- - petitioners' search for jade also allowed petitioners to take field trips to the beaches of southern california and the deserts of new mexico moreover petitioners won several ribbons for their jade exhibits at gem and mineral exhibitions we find that petitioner's own testimony reveals petitioners' true purpose for engaging in the jade activity during the trial petitioner described members of gem and mineral societies as a collection of good-hearted people with a hobby vested interest petitioner further described the jade activity as an anti-job that is exciting fun and relaxing for the foregoing reasons we find that petitioners did not engage in the jade activity for profit accordingly we hold that petitioners are not entitled to the schedule c deductions they claimed on their federal_income_tax return based upon our holding we need not and do not decide whether petitioners have substantiated the nature and amount of the claimed expenses to reflect the foregoing decision will be entered for respondent
